Citation Nr: 0431355	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
denervation of dorsiflexors of the right foot.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disorder.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to an increased disability rating for 
hypertension, currently rated as ten percent disabling.

5.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated as thirty percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision the RO denied an increased or 
compensable rating for hypertension.  In an April 2003 rating 
decision, the RO increased the rating for hypertension to ten 
percent.  In a June 2004 rating decision, the RO increased 
the rating for bilateral pes planus from ten to thirty 
percent.  Inasmuch as the increased ratings are not the 
maximum benefit under the rating schedule for these 
disorders, the claims remain in controversy and are still 
viable issues for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Prior to the current appeal, the veteran's claims for service 
connection for denervation of dorsiflexors of the right foot 
and a right leg disorder were denied by the RO in an 
unappealed rating decision dated in August 1985.  The issue 
before the Board, therefore, as to those two issues is 
whether the veteran has submitted new and material evidence 
to reopen the claims.  In the May 2003 statement of the case, 
while the RO did discuss whether the veteran had submitted 
new and material evidence, the issue has been referred to as 
service connection and the RO has apparently denied the 
veteran's claim on the merits following essentially a de novo 
review of the record.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claims for denervation of 
dorsiflexors of the right foot and a right leg disorder, the 
Board will address that requirement initially, and thus the 
issues have been rephrased as noted on the title page.  

The issues of entitlement to service connection for 
denervation of dorsiflexors of the right foot and a right leg 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

By way of correspondence dated November 3, 2004, the Board 
notified the veteran that it was granting his 
representative's motion to advance his appeal on the Board's 
docket.


FINDINGS OF FACT

1.  In August 1985, the RO denied service connection for 
denervation of dorsiflexors of the right foot and a right leg 
disorder.  The RO properly notified the veteran of that 
decision, and he did not perfect an appeal.

2.  The evidence received since the August 1985 rating 
decision was not previously of record, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for denervation of dorsiflexors of the 
right foot and a right leg disorder, and raises a reasonable 
possibility of substantiating the claims.  

3.  Lumbosacral strain first manifested many years after 
service, and is not otherwise related to service.  

4.  Even with his hypertension medication, the veteran has 
had multiple diastolic blood pressure readings in the 90 to 
100 range but there is not diastolic pressure predominantly 
110 or more or the systolic pressure predominantly 200 or 
more.

5.  The veteran's service-connected bilateral pes planus is 
manifested by not more than severe flatfoot, with objective 
evidence of marked deformity, pain on manipulation, and use 
accentuated, indication of swelling on use and characteristic 
callosities, bilateral, without evidence of pronounced 
flatfoot.


CONCLUSIONS OF LAW

1.  The August 1985 rating decision, which denied service 
connection for denervation of dorsiflexors of the right foot 
and a right leg disorder, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

2.  The evidence received since the August 1985 rating 
decision, which denied service connection for denervation of 
dorsiflexors of the right foot and a right leg disorder, is 
new and material, and the claims are reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

3.  The veteran is not entitled to service connection for 
lumbosacral strain.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. Part 4, including §§ 4.104 Diagnostic Code 
7101 (2004).

5.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a 
Diagnostic Code 5276 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in April 2002.  The veteran was advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claims to the 
RO.  This letter was mailed to the appellant prior to the 
September 2002 RO adjudication of his claims.  Pre-decision 
notice was provided, and there is no defect in this regard 
which could be considered harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  Any additional evidence added 
during the course of the appeal was fully considered by the 
RO in the May 2003 statement of the case (SOC) and the 
supplemental statement of the case (SSOC) issued in June 
2004.  Therefore, adequate notice to the veteran, as required 
by 38 U.S.C.A. § 5103(a), was provided prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
See 38 U.S.C.A. § 7261(b)(2) (West 2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The claims file contains service medical records and post-
service treatment records of the veteran, as discussed below.  
He has not indicated the existence of additional relevant 
available records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Examinations were obtained and made part of 
the record as to the claims for increased ratings.  As to the 
back claim, an orthopedic examination was conducted in July 
2002.  As to the other issues, relevant examinations were 
obtained in May 2004 and made part of the record.  

All the VCAA requires is that the duty to notify and assist 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.

B.  Service connection: Lumbosacral strain

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic conditions, such 
as arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The service medical records reflect no complaints or 
diagnoses of lumbosacral strain.  In his August 1985 VA 
examination history, he reported that he had recently 
developed back pain.  There were no abnormalities noted with 
respect to the back, nor was there a pertinent diagnosis.  

Private treatment records show that the veteran was in an 
automobile accident in March 1999.  Emergency room treatment 
records from Central Texas Health Center show that he was 
treated for lumbosacral strain and cervical strain following 
an automobile accident.  He has undergone treatment of the 
low back since that time.  

In June 2002, he reported during an initial treatment 
evaluation that he had low back pain since the 1970's.  The 
assessment was chronic back pain.  The VA report of 
examination conducted in July 2002 shows lumbar strain.  

The veteran has presented no evidence of medical treatment 
for lumbar strain, either in service, or within one year of 
active service.  The only evidence of a relationship between 
the veteran's lumbar strain and service is the veteran's 
contention of a relationship.  While the veteran is competent 
to describe the symptoms that he experienced, his statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the veteran's personal belief that he has current 
lumbar strain related to service cannot serve to prove that 
the disability, even if present, had its onset during active 
service or is related to any in-service disease or injury.  

In the absence of medical evidence establishing a current 
disability related to active service, the preponderance of 
the evidence is against the claim for service connection for 
lumbosacral strain.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

C.  New and material evidence: denervation of the 
dorsiflexors right foot, and right foot disorder

Prior to the current appeal, the veteran's claims for service 
connection for denervation of the dorsiflexors right foot, 
and right foot disorder, were denied by the RO in an 
unappealed rating decision dated in August 1985.  The issue 
before the Board, therefore, as to those two issues is 
whether the veteran has submitted new and material evidence 
to reopen these claims.  The requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue the Board is required to address on appeal despite the 
RO's September 2002 rating decision.  Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light of the 
Board's legal duty to determine whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims, the Board will address those issues initially, 
and thus the issues have been rephrased as noted on the title 
page.  

In June 1985, the veteran filed a claim for service 
connection for (1) a right leg and knee condition and (2) a 
right foot condition.  Evidence associated with the claim at 
that time included service medical records.  The veteran's 
service medical records do show treatment on several 
occasions for pain and numbness in the right leg and foot 
related to pre-service chronic denervation of dorsiflexors of 
the right foot due to an old injury.  The condition was noted 
to have existed prior to service.  VA examination report in 
August 1985 reflects diagnoses of right foot and leg 
conditions.  Based on those facts, the RO concluded in August 
1985 that there was no chronic condition of the right leg and 
knee shown by the evidence of record and that the condition 
related to the dorsiflexors of the right foot existed prior 
to service and was not aggravated by service.  Thus, service 
connection was denied.  The veteran was informed of the 
denial by a letter dated September 6, 1985.  

In October 1985, additional evidence was received at the RO.  
VA treatment records dated from April 1985 to October 1985 
show that in June 1985 he was seen for pain and numbness in 
the right foot and leg on and off, reportedly present since 
1974.  The diagnosis was pain and numbness in the right foot.  
A podiatry consultation diagnosis in October 1985 was pes 
planus and plantar fascitis, bilateral.  

In October 1985, the RO issued a rating decision with regard 
to the evaluation of service-connected pes planus and 
hypertension.  The RO did not address the VA treatment 
records with regard to the right leg and right foot 
conditions which were denied in August 1985.  

More recent treatment records from VA show ongoing complaints 
and treatment for service-connected pes planus and the right 
foot and leg dated from 2001.  VA orthopedic consultation 
shows right leg weakness and numbness dating to 26 years 
earlier.  

As previously stated the 1985 rating decision was final.  New 
evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  When determining whether a claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

This evidence, received since the 1985 decision, includes VA 
treatment records showing diagnosis of and treatment for the 
right foot and leg.  The evidence, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  38 C.F.R. § 3.156.  
This is because the evidence dated in 1985 but presented 
after the August 1985 rating decision does show findings 
related to the right leg.  The claim was denied in 1985 
because there was no current disability of the right leg 
shown in 1985.  Clearly, there is evidence showing disability 
of the right leg in 1985.  Furthermore, the issue of the 
right leg and right foot disorder appear in the subsequent 
evidence to be closely related inasmuch as the veteran 
complains of the two together and the condition has been 
referred to in evaluations as essentially related.  Thus, the 
Board finds that this evidence is new and material as to both 
claims, and they are reopened.

D.  Increased rating claims

Service connection for bilateral pes planus and hypertension 
was granted in an August 1985 rating decision.  An evaluation 
of zero percent or noncompensable was assigned for each 
disability, effective from June 1985.  The veteran submitted 
an application to reopen these claims in February 2002.  In 
September 2002, the RO denied the claim with respect to 
hypertension but granted a 10 percent rating for bilateral 
pes planus.  The veteran appealed, and in April 2003 the 
award for hypertension was increased to 10 percent, while the 
award for pes planus was increased to 30 percent in a May 
2004 rating decision.  The veteran continues to seek higher 
ratings for these disabilities.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Hypertension

Diagnostic Code 7101 provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states:  Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

VA treatment records dated from 2001 show the veteran has 
been on medication for his hypertension.  Blood pressure 
readings included the following: 144/86 in November 2001, 
146/99 in December 2001, 151/89 in January 2002, 146/94 in 
March 2002, 143/92 in May 2002, and 167/100 in October 2002.  
In November 2002, he was evaluated and his medication was 
altered due to reportedly high home readings.  Blood pressure 
was 150/91 in February 2003, and 160/92 in March 2003.  

The veteran was afforded a VA examination for his 
hypertension in May 2004.  His medications were reviewed.  
His blood pressure was 149/96, 138/92, and 144/99.  The 
diagnosis was hypertension.  

In the instant case, the Board finds that the veteran is 
entitled to a rating of no more than 10 percent for his 
service-connected hypertension.  

Here, the record reflects that the veteran's blood pressure 
readings do not show that diastolic pressure is predominantly 
100 or more, nor systolic pressure is predominantly 160 or 
more.  Nevertheless, the record clearly shows that he has 
been prescribed medication for this disability for many 
years.  As such, it appears that he does require continuous 
medication for control of his hypertension.  Moreover, even 
with his medication, the record indicates multiple readings 
of diastolic pressure in the 90s, as well as one diastolic 
pressure reading of 100 and two systolic readings in the 
160's.  

There does not appear to be any post-service blood pressure 
readings showing diastolic pressure is predominantly 110 or 
more, nor systolic pressure is predominantly 200 or more.  In 
short, he does not meet or nearly approximate the criteria 
for a schedular rating in excess of 10 percent for his 
service-connected hypertension.  The preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
hypertension.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issue.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  

Review of the record reveals that the RO did not refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's service-connected 
hypertension.

Pes Planus

The veteran's flat feet are currently rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent rating under this code, regardless of 
whether the condition is unilateral or bilateral, indicates 
it is moderate with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendon Achilles, and pain 
on manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

VA treatment records dated from 2001 show minimal complaints 
and treatment for bilateral pes planus.  The veteran was 
afforded a VA examination for the feet in July 2002.  He 
reported taking 500 mg Naprosyn once per day for foot pain.  
On examination, he demonstrated slight limitation of motion 
of the right foot and atrophy of the calf muscle on the right 
leg.  Gait was normal with no evidence of pain in the 
Achilles tendon upon manipulation.  There were no reported 
flare ups.  Range of motion of the foot was considered normal 
on the left and limited on the right.  Left foot range of 
motion was dorsiflexion 0 to 20 degrees, plantar flexion 0 to 
45 degrees, inversion 0 to 30 degrees, eversion 0 to 20 
degrees.  Right foot range of motion was dorsiflexion 0 to 10 
degrees, plantar flexion 0 to 45 degrees, inversion 0 to 30 
degrees, eversion 0 to 20 degrees.  The joints were not 
painful.  Weight bearing and nonweight bearing alignment was 
considered normal.  No functional limitations on activities 
of daily living were noted.

The veteran was afforded an additional VA examination for his 
feet in May 2004.  He treated his condition with Tylenol and 
warm soaks as required.  No flare ups were reported.  He 
reported that he used shoe inserts which helped somewhat.  He 
reported that he could not stand more than 20 minutes or walk 
more than 2 blocks without rest.  Range of motion of the left 
foot was dorsiflexion 0 to 15 degrees, plantar flexion 0 to 
30 degrees, inversion 0 to 20 degrees, eversion 0 to 10 
degrees.  Right foot range of motion was dorsiflexion 0 to 5 
degrees, plantar flexion 0 to 20 degrees, inversion 0 to 10 
degrees, eversion 0 to 5 degrees.  It was noted that full 
range of motion was dorsiflexion to 20 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees, eversion 20 
degrees.  There was hallux valgus of the right great toe with 
corn on lateral aspect, with mild edema on dorsum and 
tenderness on third and fourth metatarsals and plantar fascia 
on the right foot.  Sensory revealed decreased pinprick at 
dorsum of right foot.  Motor showed no focal weakness and 
deep tendon reflexes were normal.  There was tenderness of 
the deep tendon fascia bilaterally and diminished arch.  The 
joint was not painful on motion.  No additional limitations 
were noted with repetition of movement during the examination 
that was related to pain, fatigue, incoordination, weakness, 
or lack of endurance.  His gait was slow.  There were no 
callosities, breakdown or unusual shoe wear patterns that 
would indicate abnormal weight bearing.  There were no 
vascular changes.  Posture was normal.  Hammertoes, high 
arch, claw foot, or other deformity was not present.  Weight 
bearing was normal.  The diagnosis was bilateral pes planus, 
plantar fascistic, hallux valgus, right great toe, bilateral 
degenerative joint disease, great toes.  X-rays revealed 
calcaneal pitch was 18 degrees right and 14 degrees left.  

In the instant case, the Board finds that the veteran is 
entitled to a rating of no more than 30 percent for his 
service-connected bilateral pes planus.  While the pes planus 
is severe bilaterally, it is not pronounced.  There was 
tenderness but not extreme tenderness of plantar surfaces of 
the feet noted, nor was there marked inward spasm of the 
tendo Achilles on manipulation, on either examination, not 
improved by orthopedic shoes or appliances.  The veteran did 
state his condition was improved with his inserts.  The 
veteran's feet did not have callosities, breakdown or unusual 
shoe wear patterns that would indicate abnormal weight 
bearing, nor were there vascular changes.  

Thus, while the record reflects that the veteran's pes planus 
is severe, it is not pronounced.  In short, he does not meet 
or nearly approximate the criteria for a schedular rating in 
excess of 30 percent for his service-connected bilateral pes 
planus.  The preponderance of the evidence is against an 
evaluation in excess of 30 percent for bilateral pes planus.  
The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  

Review of the record reveals that the RO did not refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected 
bilateral pes planus.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for denervation of 
dorsiflexors of the right foot is reopened, and to that 
extent only, the claim is granted.  

New and material evidence having been presented, the claim of 
entitlement to service connection for a right leg disorder is 
reopened, to that extent only, and the claim is granted.  

Service connection for lumbosacral strain is denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.  

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.


REMAND

Now that the claims for service connection for denervation of 
the dorsiflexors, right foot, and a right leg disorder have 
been reopened, additional action is warranted prior to Board 
review of the claims in order to comply with the duty to 
assist mandated by the VCAA.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  An examination should 
be requested in this case.

The RO should schedule the veteran for an appropriate 
examination in order to determine whether there is current 
denervation of the dorsiflexors, right foot, and/or a right 
leg disorder that is related to service.  The RO should 
consider recent legal precedent when analyzing the issue of 
aggravation.  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111); see VAOGCPREC 3-2003 (July 16, 
2003).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).  

Accordingly, the case is REMANDED for the following:

1.  Afford the veteran an appropriate VA 
examination.  The claims folder must be made 
available to and reviewed by the doctor prior 
to the requested examination.  The doctor 
should indicate in the report that the claims 
file was reviewed.  

The doctor must provide an opinion as to the 
diagnosis and date of onset of any right leg 
and denervation of dorsiflexors of the right 
foot found to be present and not already 
service-connected (i.e. not pes planus)  

Is it at least as likely as not that any 
current right leg disorder or denervation of 
dorsiflexors of the right foot had its onset 
during active service or pre-existed service?

If it is determined that the veteran's 
denervation of dorsiflexors of the right foot 
or right leg disorder existed prior to his 
period of active service, was it aggravated 
during active service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening of 
the underlying condition, are not sufficient 
to be considered aggravation in service.)

The doctor must provide a comprehensive 
report including complete and detailed 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.  

2.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Readjudicate the appellant's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  See 38 U.S.C.A. § 1132; 
Wagner v. Principi, No. 02-7347 (Fed. Cir. 
June 1, 2004);  VAOGCPREC 3-2003 (July 16, 
2003); Cotant v. Principi, 17 Vet. App. 116, 
124 (2003).  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



